Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Because of the Applicant’s amendment, the original objections to the drawings and claims 5-8, in the Office action filed January 24, 2022, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (2018/0305064) [Lane] in view of Agerton et al. (2020/0024021) [Agerton].
Re Amended Claim 1, Lane - an etched preform – discloses a mono-layer blow molded article [10, Paragraph 23] formed from a preform having a thermally-etched predetermined pattern [42], the article comprising: a body [34] including one or more walls surrounding an interior space and an opening [within finish 20] in fluid communication with the interior space, the one or more walls having an inner surface, an article outer surface and a thickness [Fig. 1a]; a predetermined feature incorporated wherein the predetermined feature results at least partially from variations in the thickness corresponding to the predetermined pattern [Fig. 1a].
Lane does not expressly disclose a predetermined feature incorporated into the one or more walls, wherein the predetermined feature results at least partially from variations in the thickness of the one or more walls, wherein the predetermined feature is a visually apparent feature selected from the group consisting of patterns, indicia, one or more colors, shading, gradation, appearance of depth, and combinations thereof.  However, Agerton – a blow molded container with visual effects – discloses a container with predetermined features in the walls [Agerton, Figs. 1A & 1B] in which the predetermined feature results at least partially from variations in the thickness of the one or more walls, wherein the predetermined feature is a visually apparent feature selected from the group consisting of one or more colors [Agerton, Paragraphs 103-104], gradation [Agerton, Paragraph 101 Lines 1-12], appearance of depth [Agerton, Paragraphs 102 and 119].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the difference in the sidewalls due to changes in color, change in depth, and gradation.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the sidewalls and the predetermined structure of the Lane container to have the pattern externally seen in the change of color, gradation, and appearance of depth, before the effective filing date of the invention with predictable and obvious results, “…which can have a relatively rough surface texture … resulting in a matte finish along with a silky, soft-touch feel.” [Agerton, Paragraph 48 Lines 2-4]
Re Claim 2, Lane in view of Agerton discloses the claimed invention according to amended claim 1 above; further, the combination discloses the predetermined pattern includes ablated regions [Lane, 42, Fig. 1a].
Re Claim 3, Lane in view of Agerton discloses the claimed invention according to claim 2 above; further, the combination discloses the ablated regions are laser-etched regions [Lane, Paragraph 28 Lines 4-10]
Re Claim 9, Lane in view of Agerton discloses the claimed invention according to claim 1 above; further, the combination discloses the inner surface [Lane, 46] has a texture thereon and the article outer surface that is relatively smooth compared to the texture, wherein the texture corresponds to the predetermined thermally-etched pattern [Lane, Paragraph 28 Lines 10-12].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Agerton as applied to amended claim 1 above, and further in view of Stanca et al. (2012/0193320) [Stanca].
Although the Lane and Agerton combination discloses the article includes has an outer surface [Lane, Fig. 1B] [Agerton, Fig. 1A], the combination does not expressly disclose a label disposed at least partially over the portion of the article outer surface corresponding to the predetermined pattern.  However, Stanca – a collapsible bottle – discloses a smooth surface for which etching can be performed, and a label can be placed over the smooth front surface over the outer surface [Stanca, Paragraph 92 Lines 4-8 and 10-12].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the use of a label on the exterior of the container for which there is etching.  See MPEP 2143 (I)(A).  All of the claimed features are known within the prior art, and one of ordinary skill would be able to modify the etched surface of the Lane container to have a label over the etched region, before the effective filing date of the invention with predictable and obvious results, to prevent the warping of the label on the side of the container.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Agerton as applied to amended claim 1 above, and further in view of Hatch et al. (5,840,386) [Hatch].
Re Amended Claims 5 and 6, the Lane and Agerton combination, although discloses the predetermined feature creates a topography on the article outer surface [Lane, Fig. 1a], the combination does not expressly disclose that the topography has a maximum peak/pit height (Sz) less than 250 microns.  However, Hatch – a sleeve with etching – discloses laser etching a surface, in which the depth has a maximum peak/pit height of 250 microns [Hatch, Col. 5 Lines 5-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the etching that can have a specific depth to the etching.  See MPEP 2143 (I)(D).  In addition, Lane and Hatch are both from the art of using laser etching along the surface of a preform.  See MPEP 2141.01 (a)(IV).  One of ordinary skill would be able to modify the depth of the etching on the Lane preform to be less than 250 microns, before the effective filing date of the invention with predictable and obvious results, to determine the accuracy of the mold to see if the mold was made properly [Hatch, Paragraph 9].
Re Amended Claims 7 and 8, the Lane and Agerton combination, although discloses the predetermined feature creates a topography on the article outer surface [Lane, Fig. 1a], the combination does not expressly disclose at least one of the etched regions has a root mean square roughness (Sq) of less than or equal to 10 microns.  However, Hatch discloses at least one of the etched regions has a root mean square roughness (Sq) of less than or equal to 10 microns [Hatch, Col. 5 Lines 5-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the etching that can have a specific roughness.  In addition, Lane and Hatch are both from the art of using laser etching along the surface of a preform.  See MPEP 2141.01 (a)(IV).  One of ordinary skill would be able to modify the roughness of the etching in the Lane preform to have less than 10 microns, before the effective filing date of the invention with predictable and obvious results, to determine the accuracy of the mold to see if the mold was made properly [Hatch, Paragraph 9].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant argues that the prior art with respect to Lane in view of Kriegel et al. (2010/0104697) [Kriegel] does not meet the claimed invention of amended Claim 1 {Remarks, Page 8 Lines 1-39}.  In response to the Applicant’s arguments, the examiner notes the following.
a.	The Paragraphs presented are from Lane, not Kriegel {Remarks, Page 8 Lines 1-28}.
b.	Lane does disclose the etched portion is a visual indicator on the outer surface [Lane, Paragraph 10 Lines 7-11, and Paragraph 11 Lines 9-13]
c.	The etching is on the outside of the preform [Lane, Paragraph 28 Lines 1-3 and Paragraph 30].
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amended claim 1 rejected under §103 as unpatentable over Lane in view of Agerton, as specified in Paragraph 2 above.
In response to applicant's argument that claims 5-8 are allowable {Remarks, Page 10 Lines 4-12}, the Applicant adds no new arguments other than Lane in view of Kriegel does not meet the claimed limitation of amended Claim 1.  However, amended Claim 1 is now rejected under §103 as unpatentable over Lane in view of Agerton.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pratt (2,669,752).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736